Title: From George Washington to Anthony Whitting, 9 December 1792
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Decr 9th 1792

Your letter of the 28th of Novr, which ought to have been here the first day of this month, did not arrive until the 4th; that of the 5th came yesterday, at the usual time.
I thought I had, in a former letter, desired that all the large

Cedars in the Lucern lot might be left standing; as they could, at any time, be thinned after I had seen them, free from other things. This is the footing I would have them remain on, at present; the young one’s, as has been mentioned to you are to be taken up so soon as they can be removed with a large block of frozen Earth; and planted from the stile downwards, thick, so as to make a formidable hedge. Let all the trees, large or small (unless very large indeed) that are taken out of either the lucern, or old clover lots, be grubbed up by the roots. It will, I am sensible, render this clearing more tedious; but it will be the means of saving much labour hereafter; besides giving a more agreeable appearance to the ground in the first instance. I will endeavor to procure seeds from the honey locust, & send you, but I question whether I shall get many, if any, as there are very few pods on the trees in the neighbourhood of this City, this year. I entirely approve, as I have mentioned to you in one or two letters lately, of establishing large Nurseries of every kind of plant that is fit for hedges; but then, I would do it (of the common plants) more for the purpose of repairing, than for raising hedges by transplanting the plants in the first instance, from these Nurseries. For, as you know many thousands of the honey locust were transplanted from the Vineyard to the Ferry & French’s, under the care of Mr Bloxham; whom, one would have thought, would have known how to manage them: but where are they now? Indeed this question might be asked with respect to the Honey locust seeds which were planted there & elsewhere; and both be answered, justly perhaps, by saying that the ground was not properly prepared for either, nor the plants attended to after they were removed, or had come up from the Seeds. Indeed I am so anxious to get these hedges razed as soon as possible, that I would spare no expence of labour, or pains to facilitate the measure by trying both methods, with every thing you can devise as fit for it.
By the time this letter will have got to your hands, I expect 655 lbs. of Clover Seed at 1/5 pr lb., will be in Alexandria (from New York) for me, consigned to Mr Porter; to whom, if you should not do it to the Captn, the freight (not more I suppose than 8/ or 10/) must be paid. The Seed, as it is furnished by a person who is careful in the choice, I hope will prove good: the distribution of it, together with that which you have, I shall leave to yourself; but request, if harrowed at all, it may be done with nothing

heavier than a light bush, as I am well persuaded that the thinness of my clover proceeds, as much as any thing, from the Seeds being buried too deep.
Have you made any use of the Plough I sent from this place, & with three horses? I hope both the old Clover lot, & the Brick yard lot will be well prepared for the Crops, & Seeds which are to be put into them. And if you could get some of the true Plaster of Paris or Gypsum, and sow the Lawns on both sides of the Mansion house, it would be of Service; as they begin to want dressing: about 5 or 6 bushels to the Acre is the usual allowance. Put long litter against the Cellar Windows; Frank knows how, & should be made to do it, as well as other things; otherwise he will be ruined by idleness. And can Lucy find sufficient employment in the Kitchen? It was expected her leizure hours, of which I conceive she must have very many from Cooking would be employed in Knitting—of which both Peter & Sarah do too little. I expected Sinah was one of those who would have been sent to one of the Plantations: whether she remains at the Mansion house, or not, it is my desire that when Kitty is unable to attend the Dairy alone, that Anna may be the assistant. The other, besides idling away half the day under that pretence, never failed, I am well convinced, to take a pretty ample toll of both Milk & butter.
I hope the Overseer you have got from Boggess[’]s will answer your expectations, but I have no opinion of any recommendation from that person; and besides, a stayed, elderly man for such an important plantation as Dogue run would have been to be preferred to a young one, although the latter should be a married man. but I am sensible any one would be better than Jones, and that the Season was too far advanced to look for many to chuse from. When do you expect the successor of Garner? If he does not come over before Christmas, he may not be able to do it before Spring, on account of Interruption by Ice.
As soon as your Corn is all measured, and the Grain all threshed, give me an Acct of the whole Crop in one view; and what each field has produced of the several species; viz.—Corn, Wheat, Buckwheat, Oats, Potatoes, &ca—and as your apprehensions of a short Crop of Corn seems to be great, I beg that every possible œconomy may be attended to in the use of it; and to prevent waste & embezzlement; as the same Spirits which attack my Wheat, Hogs, & Sheep, will not spare the Corn, if means can

be found to get at it; and this is often given by the Overseers entrusting the Keys of the Corn houses to those who want grain for their work horses, &ca—Do not bestow too much Corn on your fatting Hogs, unless it can be applied to no other use; I mean that which is soft, for it will not keep long without turning bitter, yellow, & becoming rotten: and if laid in bulk, will (I know from experience) be utterly ruined. For every purpose therefore to which soft Corn can be applied usefully, & œconomically, let it be & be the first consumed. I do not, by calling for this general return of all the Crops, mean that the individual ones, or parts of them, should go unreported as usual. My object is, that I may have the whole in one view, without resorting to the weekly ones.
I do not know what quantity of Wheat is yet to go to the Mill, but wish it may not fall short of your expectation of 5000 bushels in the whole, for market. It appears to me that the Miller must have been very inattentive to his duty, to have manufactured only 102 Barrls of flour besides 15 barls of midlings & 19 of Ship stuff out of 2387½ bushls of Wheat which has been delivered into the Mill. I wish he may not have forgot what is usual for all Millers to do & what I am sure he must have done himself—and that is, to grind of Nights, as well as days when the water, & seasons will admit—a little time more & the frosts will stop the Mill—and in a little time after the frosts are over, the droughts will stop it, & my grain will remain unground. He has, it must be acknowledged, a fine time of it. Whether he works at night, or not, I hope particular charge will be given him respecting fire. The loss of the Mill, & its contents, would be too heavy for me to support; and I find the accident of fires is already begun. The loss sustained by which, & how it happened at the Hound Kennels ought to have been more particularly detailed than by the simple mention of it in the report, as if it was a thing of course.
I did not expect that Buck Wheat could be had short of Loudoun. I wished to know whether it could be had from thence, & at what price, delivered in Alexandria; that I might be enabled to determine (if more than you have should be required) whether it would be best to buy there, or send it from here. For this reason it is, I have asked once or twice what you have made; as soon as the quantity is ascertained, let me know it—what ground you propose to sow with it & how much seed (more than you have) is wanting.

If it is the Hessian fly that has injured your Wheat, the insect will be found between the blade & the stem, at the lower joint. The Clumps, as marked by the Gardener are very well designed but if there had been more trees in them, they wd not have been the worse for it.
I presume Davis has painted the Windows & Cornice of the Green house & New Quarters white. I directed him so to do—Let me know what painting he has yet to do, & the quantity of paints on hand. What does the Gardeners wife in her report mean by Trowsers? She is not making them longer than common breeches I presume. This wd be a great consumptn of Cloth.
If you will send me the size, & length of the well rope, I will endeavor to have a proper one made, & sent to you.
You ask directions from me, respecting your conduct in the building of my poor Nephew, Major Geo: A. Washington’s House. From every Acct we receive, his disorder is at a crisis, and must so (if that is not the case already) change for the better, or terminate in his speedy dissolution & as the latter is most likely to happen, I think you had better not (until further orders) procure any more scantling; especially such as must be cut to waste. It may be proper for Gunner to continue throwing up Brick earth; & for the Majors two men to be preparing plank for the floors; because these (especially the latter) cannot be lost. A very few weeks (before the end of the ensuing hollidays) will enable him or his friends to decide more accurately on the measures necessary to be pursued. I am your well wisher & friend

Go: Washington


P.S. In the Reports, let the quantity of Super fine flour be distinguished from the fine, that the quantity of every kind may be known, & seen at one view.

